Citation Nr: 0928644	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946 and November 1946 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  Jurisdiction over 
the claims folders subsequently was transferred to the RO in 
Wilmington, Delaware. 


REMAND

The Veteran's claim for service connection for lung 
disability was denied in a December 2006 rating decision.  In 
March 2007, the Veteran submitted a written statement 
expressing his disagreement with that decision, but he has 
not been provided a statement of the case in response.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

The Veteran argued in an April 2007 written statement that he 
is unemployable as a result of both his service-connected 
ulcerative colitis and his lung disability.  Since the claim 
for a TDIU is inextricably intertwined with the claim for 
service connection for lung disability, the Board will defer 
its decision on the TDIU claim.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to service connection for 
lung disability and inform the Veteran 
and his representative of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  If the Veteran perfects an appeal 
with respect to this issue, the RO or 
the AMC should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

3.  If service connection for lung 
disability is granted or any additional 
evidence pertinent to the claim for a 
TDIU is received, the TDIU claim should 
be readjudicated based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.  
All issues properly in appellate status 
should be returned to the Board at the 
same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						
	(CONTINUED ON NEXT PAGE)



As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).
	


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

